Citation Nr: 0216331	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received upon 
which to reopen a claim for service connection for 
sarcoidosis denied in August 1972.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

In an August 1972 decision, the Columbia, South Carolina, 
Regional Office (RO) denied the veteran's claim for service 
connection for sarcoidosis.  This case comes to the Board of 
Veterans' Appeals (Board) from an April 2000 decision by the 
Columbia RO that found no new and material evidence upon 
which to reopen the claim.

The veteran testified at a July 2002 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  An August 1972 RO decision denied the veteran's claim for 
service connection for sarcoidosis.  The veteran was notified 
of that decision and advised of his right to appeal it, but 
he did not do so and the decision became final.

2.  Some of the evidence received since the August 1972 RO 
decision is neither duplicative nor cumulative, but it does 
not relate to a previously unestablished fact necessary to 
substantiate the claim, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material has not been received upon which to reopen a 
claim for service connection for sarcoidosis denied in August 
1972, and the claim is not reopened.  38 U.S.C.A. §§ 7105(c), 
5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including a November 
1968 separation examination, did not reflect complaints, 
diagnosis, or treatment of sarcoidosis or any other disorder 
manifested by lymphadenopathy.

April 1972 VA chest X rays showed hilar and mediastinal 
adenopathy which the chief radiologist said was most 
suggestive of sarcoidosis, but he also noted that lymphoma or 
lymphadenitis could have a similar appearance.  The lungs 
themselves were essentially normal, though there was the 
suggestion of possible interstitial prominence in the right 
midlung field.  (Adenopathy refers to an enlargement of 
glands, especially lymph glands.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 28 (28th ed. 1994).)  A May 1972 VA examination 
described the veteran's as a "well-documented case of 
sarcoid disease."

In view of the lack of medical evidence relating the 
veteran's sarcoid disease to his military service more than 
three years earlier, his claim for service connection for 
sarcoidosis was denied in an August 1972 RO decision.  The 
veteran was notified of the decision by letter later that 
month, and advised of his right to appeal it, but he did not 
do so.

In a February 2000 statement, the veteran contended that the 
chest X ray made during his November 1968 separation 
examination was inconclusive, and sought to reopen the claim 
for service connection for sarcoidosis.

In his June 2000 Substantive Appeal, the veteran contended 
that his sarcoidosis was caused by exposure to Agent Orange.  
He submitted several documents with the Substantive Appeal.  
(The Board notes that the veteran has been granted service 
connection for diabetes mellitus, on a presumptive basis, and 
for coronary artery disease secondary to diabetes.  
Evaluations of 20 and 60 percent, respectively, have been 
assigned.)

In his Substantive Appeal, the veteran referred to service 
medical records dated October 10 and 13, 1966.  However, 
those records only noted a skin rash and did not mention 
lymphadenopathy.

Included among the documents the veteran submitted was a 
report of a June 1972 National Guard entrance examination 
which showed a positive chest X ray.  The examiner further 
reported that the X ray showed enlarged right hilar and 
peritracheal lymph nodes.  The diagnosis was sarcoidosis and 
the veteran was disqualified for enlistment.  (The report was 
annotated with a recommendation for a waiver, and the veteran 
said he had served in the National Guard.)

The veteran also submitted a March 1973 National Life 
Insurance application which approved a $10,000 five-year term 
policy.  The application noted that sarcoidosis was diagnosed 
a year earlier.

On a December 1997 VA outpatient treatment record, the 
veteran gave a two- or three-month history of shortness of 
breath as well as a history of sarcoidosis.  Diagnoses, 
however, were unrelated to that history.

The veteran also submitted a January 1998 pathology report 
from Georgetown Memorial Hospital showing that tissue excised 
from his right shoulder was mature adipose tissue consistent 
with a lipoma.  (A lipoma is a benign, soft, rubbery, 
encapsulated tumor of adipose tissue, usually composed of 
mature fat cells.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 949 
(28th ed. 1994).)

The veteran also submitted a November 1999 VA outpatient 
treatment record noting that, although sarcoidosis had been 
diagnosed, steroid therapy was not warranted.

The veteran also submitted a January 2001 letter from David 
Phillips, MD, noting that the veteran had a "30+ year 
history of having a positive skin test for tuberculosis[,] 
and has been diagnosed[,] by his report[,] while in the 
military for sarcoidosis."  However, the doctor did not 
report that he had examined or tested the veteran for either 
disease.
Finally, at a July 2002 hearing, the veteran testified that 
he tested positive for tuberculosis in service.  Upon 
inquiry, he said the positive tuberculosis test was 
administered during his separation examination in November 
1968.  He believed a positive test for tuberculosis was also 
a possible indication for sarcoidosis.

Analysis

In this case, the veteran's claim for service connection for 
sarcoidosis was denied in August 1972.  He was notified of 
the decision and advised of his right to appeal it.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  He did not appeal 
the decision within one year of notification thereof, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a), 
20.1103.  Final VA decisions are not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In order to reopen the claim, VA must receive 
new and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
is evidence not previously reviewed by VA adjudicators, that 
is neither cumulative nor redundant, that relates to a 
previously unestablished fact necessary to substantiate the 
claim, and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during the pendency of this 
appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West Supp. 2002).  VA duties 
have been implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  In this regard, the new 38 C.F.R. § 3.159(c) 
includes provisions that the VA will attempt to obtain 
identified records even in an application to reopen a 
previously denied claim, but a VA examination will not be 
provided until a previously denied claim has been reopened 
with new and material evidence; these provisions are 
effective only as to applications to reopen which are 
received on and after August 29, 2001 (they do not apply to 
the instant case). 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001).

In this case, the file includes the veteran's service medical 
records, statements from the veteran, records of VA and non-
VA health care the veteran believed relevant to his claim, 
and a transcript of his testimony at a July 2002 hearing.  
The April 2000 RO decision, as well as the May 2000 Statement 
of the Case (SOC), identified the shortcomings of his claim, 
and the SOC explained the applicable law.  January and July 
2001 letters advised the veteran of evidence needed to 
substantiate his claim, and the July letter offered to obtain 
relevant evidence the veteran wanted VA to consider.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice and 
duty-to-assist provisions of VCAA.

The Board turns now to the evidence received, and contentions 
made by the veteran, since the August 1972 RO decision denied 
service connection for sarcoidosis.

First, the veteran contended, in his February 2000 
application to reopen his claim, that chest X rays made at 
his November 1968 separation examination were inconclusive.  
However, the November 1968 examination report makes no 
mention of lymphadenopathy in the chest X ray made then, nor 
does it otherwise suggest that X rays were inconclusive.

Second, the veteran apparently told Dr. Phillips that he 
tested positive in service for tuberculosis and, at the July 
2002 hearing, he testified that he tested positive for 
tuberculosis at his November 1968 separation examination.  
However, the Board notes that, at the November 1968 
separation examination, the veteran said he did not have, and 
had never had, tuberculosis.  The Board further notes that 
the tuberculin skin test takes two or three days to read, and 
such a test is not routinely administered at service 
separation examinations which are ordinarily conducted during 
one day.  Finally, a review of all of the veteran's service 
medical records, including that made of the November 1968 
separation examination, fails to disclose any record of a 
test for tuberculosis.  If the veteran means to suggest that 
sarcoidosis could be misdiagnosed as tuberculosis, the Board 
notes that there is no medical evidence in this record that 
he has ever tested positive for tuberculosis or even that he 
has ever been administered a tuberculin skin test.

The veteran has asserted that tuberculosis and sarcoidosis 
are somehow associated, or that a positive test for 
tuberculosis has some bearing on the issue of when he first 
manifested sarcoidosis.  However, there is no medical 
evidence in this record to support such assertions and, as a 
layman (i.e., one who lacks medical training or expertise), 
the veteran's beliefs are not competent evidence.  Heuer v. 
Brown, 7 Vet. App. 379 (1995).  Further, the board notes that 
lymphadenopathy was first seen in 1972 X rays and sarcoidosis 
was immediately diagnosed.  These facts suggest that 
misdiagnosis is unlikely.

Other evidence received since 1972, while new, in the sense 
that it is of recent origin or has not otherwise been 
previously reviewed by VA adjudicators, is not material as it 
does not tend to establish a link between the veteran's 
military service and sarcoidosis first diagnosed more than 
three years after he left service.  In the absence of such 
evidence, the claim for service connection for sarcoidosis 
cannot be reopened.


ORDER

New and material evidence has not been received upon which to 
reopen a claim for service connection for sarcoidosis, a 
claim denied by an August 1972 RO decision that became final 
for lack of an appeal, and the claim is not reopened.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

